DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  - - nut - - should be inserted after threadably coupling the” in line 1 to correct apparent typo.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.10,968,945 to Mesiti. 
Although the claims at issue are not identical, they are not patentably distinct from each other because as the claims are properly read in light of the specification, one of ordinary skill in the art would recognize that even though there are differences in the claims language, the claims are drawn to the same invention.  Although claim 1 of the Patent for example recites further particular geometrical arrangement of the slot for the retainer relative to the nut teeth and threaded portion, the present invention is disclosed to have that structural arrangement and the claim does not exclude the arrangement.  In this respect, the pending claims present a broader scope for the claimed invention of the Patent that could have been presented for examination during prosecution of the application resulting in the Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 9-11, 14, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 1,352,643 to Young in view of U.S. Pat. No. 5,573,311 to Clohessy.
Young ‘643 teaches limitations for a “lock nut system” – as shown and described, “comprising: a nut having a plurality of nut teeth along an inner circumferential portion” - 13, “said nut being configured to threadably engage with an axle or spindle and to maintain a bearing and wheel assembly on the axle or spindle and to maintain the bearing in a predefined condition during use” – although Young ‘643 discloses the nut for engagement with a bolt, one of ordinary skill in the art would recognize its inherent capability to be threadedly engaged with a suitable axle or spindle as otherwise well known in the art and shown by Clohessy ‘311 for example, “a retaining member engageable with the nut, the retaining member including a keeper and a plurality of locking teeth configured to engage with said plurality of nut teeth” – 19 as shown by Young ‘643 as relied on, “said keeper having a protrusion” – at 20, “configured to fit within a recess of said axle or spindle” – as shown with respect to 10, “said locking teeth being configured to engage with said nut teeth to lock said nut into position on said axle or spindle when (i) the nut is threadably engaged to the axle or spindle with the retaining member engaged to the nut and (ii) the protrusion is within the recess of the axle or spindle” – as shown and described, “and wherein said protrusion and recess are configured relative to one another to allow the retaining member to rotate relative to the axle or spindle in a clockwise or counterclockwise direction a distance where the locking teeth are allowed to rotatably move one half of the distance between adjacent nut teeth when the protrusion is within the recess” – Although Young ‘643 discloses a protrusion 23 and a bolt shaft having a recess 12 wherein the protrusion and recess are configured one to the other as required, i.e., 
“Intermediately of the projection 21 and the inside, is provided a tapered key or bit 23 which is engaged in the keyway or groove 12 when the parts are applied, and which is allowed compensatory or relatively free limited movement therein from side to side on order to permit proper engagement of the teeth 22 with the notches 18 and facilitate application and removal of the ring.”



    PNG
    media_image1.png
    338
    384
    media_image1.png
    Greyscale

 Wherein one of ordinary skill in the art would recognize that the explicit teachings require an amount of ‘free limited movement’ in a ‘side to side’ direction for function as described inherently includes a configuration as broadly claimed. 
Regardless, inasmuch as the reference discloses a bolt having the recess, the reference does not disclose that the recess is a geometric feature of an ‘axle or spindle’ as otherwise set forth in the claim with reference to the recess wherein limitation requires the protrusion and a spindle or axle having a recess that ‘are configured relative to one another’ (as further defined) is an implicit positive recitation of the recess since the protrusion and recess are defined solely in terms of the other. It would however have been obvious to one of ordinary skill in the art to apply the nut and retainer features disclosed by Young ‘643 to an axle spindle as generally taught by Clohessy ‘311 for example and having shaft structure as otherwise taught by Young ‘643.  One of ordinary skill in the art would have more than reasonable expectation of success since modification as proposed would not otherwise affect function of the locknut system disclosed.
As regards claim 2, reference teaches further limitation of “said protrusion extends radially inward toward the central axis of said nut when said retaining member is engaged to said nut” – as shown. 
As regards claim 5, reference teaches further limitation of “the nut and the retaining member are configured such that the predefined condition comprises a minimum preload condition”.  It would have been obvious to one of ordinary skill in the art to provide an axle spindle with nut as taught by Young ‘543 with a minimum preload condition in order to control endplay of the bearings during use as otherwise well known in the art. 
As regards claim 6, reference teaches further limitation of “the inner circumferential portion includes a circumferential slot” – as shown and described with respect to Fig 2,  “and an internally threaded portion” – as shown, “the internally threaded portion being configured to threadably engage with the axle or spindle” – as shown with respect to a bolt, one of ordinary skill in the art would recognize the teaching to be equally applicable to a similarly threaded/slotted axle or spindle as well known in the art. 
As regards claim 7, reference teaches further limitation of “the retaining member includes a retaining portion engaged within the circumferential slot” – as shown.
As regards claim 9, reference teaches further limitation of “the retaining member extends continuously in an arc within said circumferential slot” – as shown. 
As regards claim 10, reference teaches further limitation of “the retaining member comprises at least one leg portion within said circumferential slot” – as shown.
As regards claim 11, reference teaches further limitation of “said at least one leg comprises two legs elastically deformable toward one another to allow said retaining member to be engaged to said nut by inserting said two legs in said circumferential slot” – as shown.
As regards claim 14, Clohessy ‘311 as relied on makes obvious further limitation of “the axle or spindle comprises a truck axle or spindle, including at least a tractor trailer truck axle or spindle” inasmuch as the prior art teaching anticipates at least, the alternatively-recited broad limitation for ‘spindle’.  Regardless, one of ordinary skill in the art would recognize that a limitation requiring one of ‘truck axle’ or’ truck spindle’ does not require a ‘truck’ as part of the invention and does not clearly further define any particular structure of a spindle or axle that might be relied on to negate the broad prior art teaching and explicit-suggested use of spindle as part of a vehicle.  Otherwise, it’s further noted that recitation of ‘truck axle’ is reasonably considered to be broad enough to include; but not require a tractor trailer truck axle in particular.  Regardless, it’s noted that even a limitation of ‘tractor trailer truck axle or (tractor trailer truck) spindle’ does not require a tractor trailer truck as part of the invention or clearly further define any particular structure of a spindle or axle that might be relied on to negate the prior art’s broad teaching and explicit-suggested use with a vehicle.
As regards claim 15, Young ‘643 as modified in view of Clohessy ‘311 as discussed herein above makes obvious all steps for “a method of maintaining a bearing and wheel assembly on an axle or spindle, comprising: threadably coupling a lock nut system on the axle or spindle to maintain the bearing in a particular condition during use” – wherein Clohessy ‘311 discloses use of a locking nut for bearing preload, “comprising: threadably coupling a nut having a plurality of nut teeth along an inner circumferential portion onto the axle or spindle; and engaging a retaining member with the nut that includes a keeper and a plurality of locking teeth such that the plurality of locking teeth engage with said plurality of nut teeth and a protrusion of the said keeper is positioned within a recess of said axle or spindle wherein the locking teeth lock said nut into a position on said axle or spindle” – as taught by Young ‘643 when applied to a threaded shaft of a vehicle spindle as generally taught by Clohessy ‘311 and having the shaft geometry disclosed by Young ‘643, “and wherein said protrusion and recess are configured relative to one another to allow the retaining member to rotate relative to the axle or spindle in a clockwise or counterclockwise direction a distance where the locking teeth are allowed to rotatably move one half of the distance between adjacent nut teeth” – as discussed in greater detail herein above with respect to the lock nut system taught by Young ‘643.  
As regards claim 17, reference teaches further limitation of “the nut and the retaining member are configured such that the particular condition comprises a minimum preload condition” – as discussed in greater detail herein above with respect to claim 5 for example.  
As regards claim 18, Young ‘843 as relied on, teaches further limitation of “engaging the retaining member with the nut comprises positioning the retaining member within a circumferential slot in the inner circumferential portion” – as shown and described.
As regards claim 20, reference teaches further limitation of “the axle or spindle comprises a truck axle or spindle, including at least a tractor trailer truck axle or spindle” – as discussed in greater detail herein above.

Allowable Subject Matter
At least due to double patenting rejections, allowable subject matter is not indicated at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 3,581,609 discloses similar arrangement as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677